DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 8/3/2021. Claims 1-17, 19-22, 26-34, 37-38 are pending.
	
Claim Objections
The following claim(s) are objected to for formality issues:
Claim 37 is objected to as it has substantially the same limitations as claim 1.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 17-20 are directed to a complex layout of input and action devices essentially forming an “N” or a “Z” shape, i.e., where input device 1 is connected to action device 1 and action device 2 and 

    PNG
    media_image1.png
    320
    701
    media_image1.png
    Greyscale


Such a configuration is not supported by the claims as originally filed. According to the Specifications p.28:

It will be appreciated that more complex arrangements may be created with multiple  IDs (and/or multiple instances of IDs) feeding to multiple ADs (and/or multiple  instances of ADs) with multiple IDs each feeding multiple ADs and multiple ADs (or  interfaces of ADs) receiving input from multiple IDs.

However, this paragraph talks only about multiple ID’s each feeding into multiple AD’s and (potentially other) multiple AD’s receiving input from (potentially other) multiple ID’s. It speaks about the construction of configurations of AD’s and ID’s at a high level of generality (“more complex arrangements”) and would not convey to a person of ordinary skill in the art that Applicant was in possession of the particular “Z” configurations of claims 17-20.
Hence, these claims constitute new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-17, 19, 21-22, 26-28, 31-34, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth ("Yahoo Pipes", published 7/17/2008) in view of Vedula (US 6823495 B1).

    PNG
    media_image2.png
    489
    1182
    media_image2.png
    Greyscale

Fig.1: 4:54 showing web-database for accessing, editing, browsing and executing user-created pipes


    PNG
    media_image3.png
    744
    1135
    media_image3.png
    Greyscale

Fig.2:2:27 showing sidebar for accessing builder components and canvas for editing components

    PNG
    media_image4.png
    1046
    1528
    media_image4.png
    Greyscale

Fig.3: Composite overall view of the Pipe


    PNG
    media_image5.png
    505
    1070
    media_image5.png
    Greyscale

Fig.4: 4:13: output generated by “Fetch Feed” action device


    PNG
    media_image6.png
    372
    808
    media_image6.png
    Greyscale

Fig.5: Archived site of pipes.yahoo.com showing browsing, searching, browsing by tag, “My Pipes”, etc. features

Regarding claim 1, Duckworth discloses: a computer-implemented method of creating and programming a workflow for a smart device (fig.1: shows a web-based platform “Yahoo! Pipes”, hence, implemented by server computers, the platform allowing for programming a workflow via the GUI shown via a client smart device), comprising:
presenting, on a graphical user interface, a plurality of input devices, each selectable and representing a programmed data input mechanism of said smart device (fig.2: sidebar containing selectable input devices; fig.3: presentation on main canvas for user manipulation);
receiving, by way of the graphical user interface, a selection of one or more of said input devices, wherein each of the input devices has one or more outputs (fig.3: Input devices, such as “URL Builder”, “String Builder”, “Insert WACTC Tag”, etc. are selected so as to allow the user to manifest devices on the canvas, configure settings, layout, etc.);
presenting, on the graphical user interface, a plurality of action devices, each selectable and representing a programmed action that can be taken by the smart device (Presentation of action devices, such as “Fetch Feed”, “URL Builder”, etc. via sidebar of fig.2 and via main canvas; almost every device pictured (represented by dialog boxes) may function as an action device relative to an input device from which it is receiving input as well as an action device to which it is delivering output);
receiving, by way of the graphical user interface, a selection of one or more of  the action devices, wherein each of the action devices has one or more action device inputs (fig.3 shows various action device receiving piped input from input devices, the devices selected for manifestation, user configuration, etc.);
forming and storing, in a data structure of a database (fig.5 shows database features of Yahoo Pipes including browsing, searching, accessing my pipes, etc.) , two input-action associations between each of two selected input devices and inputs of a first selected action device (fig.3: although almost every device can be considered an input device and an action device (i.e., many of the devices shown output to other devices and receive input from other devices, with the exception “Insert WACTC Tag”, which can only be an input device because it does not receive input from any pipes, and “Pipe Output”, which can only be an action device since it does not input to any pipes), for this mapping, consider the structure formed by input device “Insert WACTC Tag”, intermediary device “URL Builder”, action device “Fetch Feed” (lower left corner), input device “URL Builder” (middle); for this substructure, two input-action associations are formed between “Insert WACTC” and “URL Builder” both functioning as input devices to the “Fetch Feed” action device; the data structure is formed, presented in the canvas, executed to generate an output, and stored in as a structure in a database for future browsing), including:
(i) a first input-action association between an output of a first selected input device and the input of the first selected action device (fig.3: first association between “Insert WACTC Tag” and first grey circle of “Fetch Feed” action device),
(ii) a second input-action association between an output of a second selected input device and the input of the first selected action device (fig.3: second association between middle “URL Builder” and second grey circle input of “Fetch feed” action device), wherein the first selected input device is a user-input device 2configured to prompt a user for an input and to acquire its input from the user (fig.3: the “Insert WACTC Tag” being a user prompt that prompts the user for text, provides a default message, etc.); and
activating the first selected action device to process both (i) an input from the output of the first selected input device, received from the user, and (ii) an input from the output of the second selected input device (fig.4 shows preview of output generated by executed configuration).
Duckworth does not expressly disclose: wherein the inputs is an input. However, Vedula discloses: wherein the inputs are an input (fig.1 (below), figs. 7C-D, col.12:35-70: Vedula adopts a convention wherein multiple inputs from input devices are fed to a single input of an action device node (magnifying glass); hence, combined with Duckworth, this would produce a situation wherein the many inputs of the “Fetch Feed” block are received via a single node, hence, a single input, thereby decreasing the complexity of the interface).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Duckworth by incorporating multiple input association technique of Vedula. Both concern the art of visual or graphic programming, and the incorporation would have improved the clarity of the interface by adopting a visual convention wherein a single input node could accept multiple input lines or pipes, thereby reducing visual complexity.

    PNG
    media_image7.png
    270
    234
    media_image7.png
    Greyscale

Vedula fig.1

Regarding claim 2, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: wherein the user selects the output of the first selected input device and the input of the first selected action device to form the first input-action association (Fig. 2-3: The configurations shown are user-created, hence, user selection of the nodes of the output and the input device to form the pipe).

Regarding claim 3, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: wherein the output of the first selected input device, the output of the second selected input device, and the input of the first selected action device have associated therewith a media type which identifies a type of content that will be produced or delivered to respectively (fig.3: “Fetch Feed” action device has “URL” as input type, while input devices “Insert WACTC Tag” have has “text” or “tag” and “URL” media types, respectively).

Regarding claim 5, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: wherein a plurality of input-action associations are formed, and wherein the computer-implemented method further comprises: associating a plurality of input-action associations together to form an input- action combination (fig.3 shows overall combination).

Regarding claim 6, Duckworth discloses the method of claim 5, as described above. Duckworth further discloses: allocating an input device priority attribute to one or more input-action associations within the input-action combination, said input device priority attribute identifying a preferred order in which input devices should be presented for input data collection (fig.3: as data flows via the pipes “downward”, prior data is prioritized or processed first via the preferred processing order as defined by the user via the canvas) 

Regarding claim 7, Duckworth discloses the method of claim 5, as described above. Duckworth further discloses: allocating an action device priority attribute to one or more input-action associations within the input-action combination, said action device priority attribute identifying a preferred order in which action devices should be processed (fig.3: as data flows via the pipes “downward”, prior processed data is prioritized or processed first via the preferred processing order as defined by the user via the canvas).

Regarding claim 8, Duckworth discloses the method of claim 5, as described above. Duckworth further discloses: wherein the input-action combination has an input device instance attribute associated with each input-action association within the input-action combination, said input device instance attribute identifying an instance of the input device to which the input-action association relates (Fig.3: multiple types of input devices, e.g., “URL Builder” are allowed, each with their own configurations, hence, the input devices of the input-action combination having an instance attribute; see also fig.4 showing data associated with each instance).

Regarding claim 9, Duckworth discloses the method of claim 5, as described above. Duckworth further discloses: wherein the input-action combination has an action device instance attribute associated with each input-action association within the input-action combination, said action device instance attribute identifying an instance of the action device to which the input-action association relates (Fig.3: multiple types of action devices, e.g., “URL Builder” are allowed, each with their own configurations, hence, the input devices of the input-action combination having an instance attribute; see also fig.4 showing data associated with each instance).

Regarding claim 10, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: wherein a plurality of input-action associations are formed and wherein the computer-implemented method further comprises: allocating a dependency attribute to at least one input-action association which identifies another input-action association on which it depends (fig.3: the topological arrangement of the pipes constitutes a dependency attribute).

Regarding claim 11, Duckworth discloses the method of claim 5, as described above. Duckworth further discloses: wherein a plurality of input-action combinations are formed, and wherein the computer-implemented method further comprises: forming a sequence of the plurality of input-action combinations to form an input- action sequence (fig.3 shows a sequence, with arbitrarily large sequences being possible based on user design).

Regarding claim 12, Duckworth discloses the method of claim 11, as described above. Duckworth further discloses: allocating a sequence position attribute to each input-action combination in the input-action sequence identifying its position within the sequence (fig.3: user-defined order of pipes constitutes a sequence attribute).

Regarding claim 13, Duckworth discloses the method of claim 12, as described above. Duckworth further discloses: wherein the sequence position attribute comprises a relationship to one or more of the next or previous input-action pair combination in the input-action sequence (fig.3: user-defined order of pipes constitutes a sequence attribute defining relationship with previous combinations).

Regarding claim 14, Duckworth discloses the method of claim 11, as described above. Duckworth further discloses: wherein each input-action association in the input-action sequence has a sequenced input device instance attribute that identifies an instance of the input device to which the input-action association relates (fig.3: layout of pipes constitute an attribute that identifies input device instance in each input-action association).

Regarding claim 15, Duckworth discloses the method of claim 11, as described above. Duckworth further discloses: wherein each input-action association in an input-action sequence has a sequenced action device instance attribute that identifies an instance of the action device to which the input-action association relates (fig.3: layout of pipes constitute an attribute that identifies action device instance in each input-action association)..

Regarding claim 16, Duckworth discloses the method of claim 11, as described above. Duckworth further discloses: 6storing of the input-action combinations and the input-action sequence as database entries in the database (fig.1, 5).

Regarding claim 17, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: further comprising: forming a third input-action association between an additional output of the first selected input device and an input of a second selected action device (fig.3: association between “Insert WACTC Tag” and rightmost “URL Builder” action device with the pipe connecting these two devices constituting an additional output).

Regarding claim 19, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: forming a third input-action association between the output of the first selected input device and an input of a second selected action device (fig.3: association between “Insert WACTC Tag” and rightmost “URL Builder” action device).

Regarding claim 21, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: wherein at least one input device is selected from among: a text capture device (“Insert WACTC Tag” constitutes a text capture), an image capture device, a video capture device, an audio capture device, a touch capture device, a speech capture device a location sensing device, an orientation sensing device, an acceleration sensing device, a monitoring device, a notification driven device, an event driven device, a time based device and a connectivity sensing device.

Regarding claim 22, Duckworth discloses the method of claim 1, as described above. Duckworth further discloses: wherein at least one action device is selected from among: an email sending device, a short messaging device, a media messaging device, a social networking device (URL builders and Feed Fetch blocks retrieve information from social networks such as del.icio.us), a blogging device, a notes device, a local storage device, a cloud storage device, an information reference device (URL builders and Feed Fetch blocks are information reference devices), a telecommunication device, a news reading device, a book reading device, a database device, a web browsing device, a web application device, an internet client application device (URL builders and Feed Fetch blocks are news reading devices, database accessing devices, web browsing devices, web application devices), a mobile app launching device, a text processing device (URL builders and Feed Fetch blocks are text processing devices)), an audio processing device, an image processing device, a vector drawing processing device, a numeric processing device, a touch processing device, a video processing device, a navigation device, a healthcare device, a payment device, a retail commerce device, a general processing device, a games device, a monitoring device, a notification device, an event generation device and a media streaming device.
  
Regarding claim 26, Duckworth discloses: a method of operating a workflow on a smart device, wherein the workflow comprises at least two input-action associations between each of two selected input devices and inputs of a first selected action device (fig.3: although almost every device can be considered an input device and an action device (i.e., many of the devices shown output to other devices and receive input from other devices, with the exception “Insert WACTC Tag”, which can only be an input device because it does not receive input from any pipes, and “Pipe Output”, which can only be an action device since it does not input to any pipes), for this mapping, consider the structure formed by input device “Insert WACTC Tag”, intermediary device “URL Builder”, action device “Fetch Feed” (lower left corner), input device “URL Builder” (middle); for this substructure, two input-action associations are formed between “Insert WACTC” and “URL Builder” both functioning as input devices to the “Fetch Feed” action device; the data structure is formed, presented in the canvas, executed to generate an output, and stored in as a structure in a database for future browsing), including: (i) a first input-action association between an output of a first input device and an input of a first action device (fig.3: first association between “Insert WACTC Tag” and first grey circle of “Fetch Feed” action device), and (ii) a second input-action association between an output of a second input device and the input of the first action device (fig.3: second association between middle “URL Builder” and second grey circle input of “Fetch feed” action device), wherein the first input device is a user-input device configured to prompt a user for an input and to acquire its input from the user (fig.3: the “Insert WACTC Tag” being a user prompt that prompts the user for text, provides a default message, etc.), the method comprising:
creating instances of the first input device and the second input device (fig.3, fig.4: instances are created for presentation in GUI and for processing of data);
loading data into each input device instance (fig.4 shows data being loaded into each device);
creating an instance of the first action device (fig.3-4);
triggering transfer of the loaded data from the first input device to the first action device and from the second input device to the first action device (fig.4 shows data produced as a result of the transfer and processing of data); and
activating the first action device to process both (i) an input from the output of the first input device, received from the user, and (ii) an input from the output of the second input device (fig.4 shows preview of output generated by executed configuration).
Duckworth does not expressly disclose: wherein the inputs is an input. However, Vedula discloses: wherein the inputs are an input (fig.1 (below), figs. 7C-D, col.12:35-70: Vedula adopts a convention wherein multiple inputs from input devices are fed to a single input of an action device node (magnifying glass); hence, combined with Duckworth, this would produce a situation wherein the many inputs of the “Fetch Feed” block are received via a single node, thereby decreasing the complexity of the interface).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Duckworth by incorporating multiple input association technique of Vedula. Both concern the art of visual or graphic programming, and the incorporation would have improved the clarity of the interface by adopting a visual convention wherein a single input node could accept multiple input lines or pipes, thereby reducing visual complexity.

Regarding claim 27, Duckworth discloses the method of claim 26, as described above. Duckworth further discloses: wherein the workflow comprises at least one input-action combination comprising a plurality of input-action associations, and wherein triggering transfer of the loaded data comprises triggering all loaded data to be transferred from each input device to the associated action device for all input-action associations within the input-action combination (Fig.4 shows results from triggering execution of entirety of workflow).

Regarding claim 28, Duckworth discloses the method of claim 26, as described above. Duckworth further discloses: wherein the workflow comprises a plurality of input-action combinations, each comprising at least one input-action association (fig.3 show various linked subsets of input-action pairs, each containing input-action blocks linked by pipe associations), wherein the input-action combinations each have a sequence attribute which identifies a sequence in which the input-action combinations are to be executed (fig.3: sequence of data flow constitutes a sequence attribute), and wherein each input-action combination undergoes a step of transferring loaded data from its associated input device to its associated action device, said transferring steps being executed in the sequence defined by the sequence attributes (fig.3 show data transferring, e.g., string processing, fetching URL’s, etc.).

Regarding claim 31, Duckworth discloses the method of claim 28, as described above. Duckworth further discloses: wherein the transfer of loaded data from input devices to action devices is performed in groups, each group corresponding to one action device and the input devices that are associated with it via input action associations (fig.3: as the layout specifies dependency relationships in the sequence, so that prior steps have to be performed before following steps (since the following steps require execution results), all the elements of the group associated with an action block must be executed before execution of subsequent devices).

Regarding claim 32, Duckworth discloses the method of claim 28, as described above. Duckworth further discloses: wherein transferring data from one or more input devices to one or more action devices comprises transferring the data from the input devices to an intermediate data structure and then transferring the data from the intermediate data structure to the action devices (fig.3: URL builder constitutes an intermediate structure between “Insert WACTC” input and “Fetch Feed” action devices).

Regarding claim 33, Duckworth discloses the method of claim 32, as described above. Duckworth further discloses: wherein the intermediate data structure comprises elements based on a media type of the input interfaces of the action devices (fig.3: “URL Builder” produces output of URL type based on required address input for the “Fetch Feed” fetching action device interface).

Claim(s) 34, 37 recite computer-readable media corresponding to the above methods and are hence rejected under the same rationale.

  	Claim 38 recites a method corresponding to the method of claim 1, as described above. Furthermore, Duckworth discloses: wherein the computer-implemented method is a method of providing a software product to a remote location by away of transmitting data to a computer at that remote location (fig.1 shows Yahoo Pipes interface being transmitted to a remote client via the internet). 

 Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth ("Yahoo Pipes", published 7/17/2008) in view of Vedula (US 6823495 B1) in view of Peyton (US 8515920 B2).

Regarding claim 4, Duckworth discloses the method of claim 3, as described above. Duckworth does not further discloses: automatically identifying that the output of the first selected input device and the input of the first selected action device can be paired by matching their respective media types; and
3automatically identifying that the output of the second selected input device and the input of the first selected action device can be paired by matching their respective media types.
Peyton discloses: automatically identifying that the output of the first selected input device and the input of the first selected action device can be paired by matching their respective media types (col.7: 1-30, the  combination with Duckworth yielding application to both outputs)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Duckworth by incorporating the automatic matching technique of Peyton. Both concern the art of visual or graphic programming, and the incorporation would have improved user efficiency and relevance of the GUI by only presenting relevant actin devices (col.7:1-30).

 Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth ("Yahoo Pipes", published 7/17/2008) in view of Vedula (US 6823495 B1) in view of Yahoo Pipes ("Pipes", published 9/22/2012).
Regarding claim 20, Duckworth discloses the method of claim 1, as described above. Duckworth does not expressly discloses: forming a third input-action association between the output of the second selected input device and an input of a second selected action device.
However, Examiner submits that the freeform nature of compositing workflows would render such a limitation obvious. In particular, Hawksey discloses a configuration wherein the URL builder is routed to distinct Fetch units with the input being joined via a Union block (p.3). Hence, the combination with Duckworth would yield the claimed configuration, wherein the second URL builder routes to a separate Fetch block.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Duckworth by incorporating the graphical programming technique of Hawksey. Both concern the art of programming Yahoo Pipes, and the incorporation would have improved the customizability of the technique by allowing for independent configuration, processing, and previewing of fetched URL’s.



    PNG
    media_image8.png
    486
    948
    media_image8.png
    Greyscale

Fig.6: Hawksey


 Claim(s) 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth ("Yahoo Pipes", published 7/17/2008) in view of Vedula (US 6823495 B1) in view of Shukla (US 20060074735 A1).
Regarding claim 29, Duckworth discloses the method of claim 28, as described above. Duckworth does not disclose: wherein at least one input-action combination in the sequence includes a decision device which, when executed, is capable of altering progression of the sequence.
Shukla discloses: wherein at least one input-action combination in the sequence includes a decision device which, when executed, is capable of altering progression of the sequence (fig.1, 0155-156, 0161).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Duckworth by conditional groups of Shukla. Both concern the art of visual or graphic programming, and the incorporation would have, according to Shukla, improved the flexibility and the ease of programming of the method by allowing specification of complex conditional flows via a visual interface (0067).

Regarding claim 30, Duckworth discloses the method of claim 28, as described above. Duckworth does not disclose: wherein at least one input-action combination in the sequence includes a decision device which, when executed, is capable of transforming one or more of its inputs to produce its outputs or generating new outputs based on its inputs, internal logic and configurable decision criteria.
Shukla discloses: wherein at least one input-action combination in the sequence includes a decision device which, when executed, is capable of transforming one or more of its inputs to produce its outputs or generating new outputs based on its inputs, internal logic and configurable decision criteria (fig.1, 0155-156, 0161, the conditional decision devices linked to processing code for transforming received inputs into the executable decision branches or generating outputs conditionally based on internal logic and configurable (e.g. user placement in workflow, customization via GUI of fig.9, etc.) criteria).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Peyton modified by Vedula by conditional groups of Shukla. Both concern the art of visual or graphic programming, and the incorporation would have, according to Shukla, improved the flexibility and the ease of programming of the method by allowing specification of complex conditional flows via a visual interface (0067).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:

I. Regarding the 112 rejections of 17, 19-20: these features can be found in fig.2A, 2C. One of ordinary skill in the art would understand that the claimed combination is disclosed by these figures as well as the Specification.
Examiner respectfully disagrees, since, figs.2A-2C disclose only a two-to-one or a one-to-two relationship between input devices and action devices, and fails to disclose any practical application of these devices. Indeed, the focus on these portions are the building blocks themselves, and not any structure created by the blocks. Examiner submits that the mere disclosure of these blocks would not anticipate any and all constructions made with such blocks.
II. … furthermore, p.28 of the Specifications describe the complex arrangements of claims 17, 19-20. The open language of the Specifications as well as the nature of the associated data structures teach that numerous combinations of input-action associations are possible, which would include those that are claimed.
Examiner respectfully disagrees. The open-ended language of p.28 is generically directed to the possibility of combining the disclosed configuration in various ways and would not suffice to provide support for the specific topologies of claims 17, 19-20.

III. Regarding the 103 rejection of representative claim 1, Peyton does not disclose the newly added limitations directed to receiving two input device associations with the same input of the action device.
Examiner submits Applicant’s arguments to be moot in view of new art being applied.
IV. Essentially, what is taught by Vedula is the possibility to merge two data fields of one document into one data field of another document. But as the functoids in Vedula are user scripts which is associated with a user function object (col.12, lines 57-59) ,and which represent operations to be carried out on data fields, these functoids do not represent programmed data input mechanisms of a smart device and therefore cannot provide the claimed input devices.
Examiner submits that, as Vedula is relied on only for the feature allowing multiple input devices to connect to a single input of an device, i.e., for solving problems related to graphical programming, Applicant’s arguments regarding back-end functionality of Vedula is moot.
V. In Vedula, each input of a functoids has to be defined as a separate input parameter, in other words each of the lines to the left hand side of the functoids represents a separate operand of the mathematical or logical operation, Vedula fails to disclose the two-to-one structure.
Applicant argues that the separate lines linking into the functoids (“to the left hand side”) in fact are separate interfaces, as they represent a separate operand of the mathematical or logical operation. However, such an argument does not apply to the “Fetch Feed” block of Duckworth, as Duckworth treats all the inputs symmetrically, i.e., all are URL’s for feeds to be fetched for a Feed interface, and Vedula is relied upon only for the convention of using a single input node that accepts multiple parameters rather than separate inputs. Hence, Applicant’s argument are moot in view of the new art applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marin (US 20110320504 A1) fig.12 shows a process flow programming environment with multiple input and output links to each interface; B'Far (US 20100218134 A1) figs.17, 19 show a business process programming environment with multiple input and output links to each interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143